DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered.
 
Status of Claims
This action is in reply to the RCE filing, amendments and arguments filed on February 1, 2022. Claim 1 has been amended. Claims 1-10 are currently pending and have been examined.

Response to Arguments
101: The Applicant’s amendments and arguments with respect to the 101 rejection have been fully considered but are not persuasive.
Applicant’s arguments are moot in light of RCE filing with substantive amendments that necessitate a reconsideration of the claims under 101.
As such due to RCE filing and the substantive amendments, new grounds of rejection have been applied to address the amended claims and the updated 101 rejection is presented below that addresses claims 1-10.
Claim Interpretation
Intended Use
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114(II)). Claim 1 recites “using a Writer portal to allow only a Writer to write…”, “using a Reader portal to allow a Reader to read …”, claim 3 recites “a Group portal to allow the Lockbox Management group to manage …”.The limitations are intended use as they relate to an act to be performed in the future and as such carry limited patentable weight (see MPEP 2114(II)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In the instant case, claims 1-10 are directed to a process.

Claim 1 is directed to the abstract idea of storing consumer financial data which is grouped under mental processes grouping. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “using … to create a Lockbox on … for storing
consumer financial data of a Consumer”, “using … to allow only a Writer to write consumer financial data to the Lockbox on …”, “wherein the Lockbox comprises a Lockbox Management Group having i members that controls access to a key to the Lockbox, wherein the Lockbox Management Group comprises a plurality of disinterested and independent parties”, “wherein the Lockbox Management Group is determined by a Search for Candidates, a Declaration of Candidacy, and a Selection of Group”, “wherein the Search for Candidates comprises the steps of the Writer defining and broadcasting the parameters of the Lockbox Management Group, including the price P, transaction fee F, minimum number of members M, a time period for selecting members, and an amount LD to be deposited by a candidate to participate in the Search for Candidates”, “wherein the Declaration of Candidacy comprises the steps of each candidate posting a signed response X to the Search for Candidates”, “waiting the time period”. Claim 1 is further directed to the abstract idea of private key based management group candidate selection which is grouped under mathematical relationships and mathematical calculations subgroupings of mathematical concepts grouping. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “wherein a private key ski is divided into i parts sku and each member is provided one of the parts sku to use to provide access to the Lockbox”, “X comprising a public hash function H computed over the hash of the current block in the blockchain and an address of the candidate”, “wherein the Selection of candidates comprises determining, at the end of the time period, if the number of candidates is greater than M and if so, selecting a subset n of the candidates where n represents the lowest hashes of eligible candidates where n is equal to M”, “wherein if the number of candidates is not greater than M at the end of the time period, modifying the parameters and repeating the Search for Candidates.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as Lockbox Management node, blockchain, smart contract, writer portal, and reader portal represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (see MPEP 2106.5 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of consumer financial data storage and private key based management group candidate selection. As such, the additional elements do not integrate the abstract idea into a practical application. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of consumer financial data storage and private key based management group candidate selection using computer technology (e.g.: CPU, see specification as filed ¶ 125). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea and merely add insignificant extra-solution activity, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).

Hence claim 1 is not patent eligible.

As per dependent claims 3 and 4, the dependent claim recites the additional elements of “a group portal”, “an identity node”. The additional elements are considered to merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea when considered for patent eligibility under Prong Two of Step 2A. See MPEP 2106.05(f). Even in combination, these additional elements do not integrate the abstract idea into a practical application. Moreover, in step 2B, as noted above, the additional elements are also determined to merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). In addition, the dependent claim include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible.

As per dependent claims 2-3 and 5-10, these claims further define the abstract idea noted in claim 1. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 2-3 and 5-10 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claim 1 recites “using a Lockbox Management node to create …”. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” (see MPEP 2161.01). In other words, claim 1 recites “using a Lockbox Management node”. However, Applicant’s specification fails to disclose how the Lockbox management is used (i.e.: what is using the Lockbox Management node). The specification does not provide support for what entity performs the using of the Lockbox management node. Therefore one of ordinary skill would not know how the Applicant intended the function of “using” a Lockbox management node is performed.

Claim 1 recites “using a Writer portal to allow …”. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” (see MPEP 2161.01). In other words, claim 1 recites “using a Writer portal”. However, Applicant’s specification fails to disclose how the Writer portal is used (i.e.: what is using the Writer portal). The specification does not provide support for what entity performs the using of the Writer portal. Therefore one of ordinary skill would not know how the Applicant intended the function of “using” a Writer portal is performed.

Claim 1 recites “using a Reader portal to allow …”. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” (see MPEP 2161.01). In other words, claim 1 recites “using a Reader portal”. However, Applicant’s specification fails to disclose how the Reader portal is used (i.e.: what is using the Reader portal). The specification does not provide support for what entity performs the using of the Reader portal. Therefore one of ordinary skill would not know how the Applicant intended the function of “using” a Reader portal is performed.

Claim 1 recites “each candidate posting a signed response X …”. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” (see MPEP 2161.01). In other words, claim 1 recites “each candidate posting”. However, Applicant’s specification fails to disclose how the candidate is posting (i.e.: what is posting). The specification does not provide support for what entity performs the posting. Therefore one of ordinary skill would not know how the Applicant intended the function of “posting” by each candidate is performed.

Dependent claims 2-10 are also rejected under 35 USC 112(a) for being dependent on a rejected parent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Unclear Scope
Claim 1 recites “using a Lockbox Management node …”, “using a Writer portal …”, “using a Reader portal …”, “waiting …”, “determining, at the end of the time period, … selecting a subset …”, “modifying … and repeating …”. It is unclear what entity and scope performs the previously recited steps. As such, the scope of the previously cited limitations is vague and unclear. "An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…". In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989). See MPEP 2171.

Antecedent Basis
Specifically, claim 4 recites “confirm the identity … to the system”. It is unclear what “the system” referred by the “confirm” step (and subsequent limitations) refer to. Does “the system” refer to the embodiment in figure 1 or does the “system” refer to the embodiment in figure 8. There is insufficient antecedent basis for this limitation in the claims.

Means Plus Function
Claim 1 recites “a Writer portal to allow …”, “a Reader portal to allow …”. The specification as filed is silent on whether the Writer portal and the Reader portal are software. As such, under BRI, the Writer and Reader portals are interpreted as software.

Claim 3 recites “a Group portal to allow …”. The specification as filed is silent on whether the Group portal is software. As such, under BRI, the Group portal is interpreted as software.

The noted above claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 2 and 4-10 are also rejected under 35 USC 112(b) for being dependent on a rejected parent claim.

Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 10 recites “wherein the deposit LD is forfeited to the Reader when the Result is not accurate …” According to claim 2, from which claim 10 depends, the Reader receives deposits posted by the Lockbox Management Group if the data is not accurate during the Challenge operation. In light of claim 10, this does not necessarily occur. Therefore, claim 10 does not further limit claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692